Exhibit 10.11

LOGO [g79440ex10_9pg001.jpg]

February 10, 2010

Mr. Sanford A. Ibrahim

Radian Group Inc.

1601 Market Street

Philadelphia, PA 19103

 

Re: Amendments to Restricted Stock and Stock Option Grants

Dear Mr. Ibrahim:

You and Radian Group, Inc. (the “Company”) are parties to Restricted Stock Award
Agreements dated August 7, 2008 and May 8, 2007, and Stock Option Agreements
dated August 7, 2008, February 6, 2006 and May 5, 2005 (together, the “Equity
Agreements”). The Company has determined that it is appropriate to amend the
Equity Agreements to align their terms with the terms of the Employment
Agreement between you and the Company dated May 5, 2008, with respect to the
treatment of equity awards in the event of your separation from service with the
Company after completing five years of service, or due to your death or
disability.

Accordingly, provided that you consent by signing below, the Equity Agreements
are hereby amended as follows:

1. Restricted Stock Agreement dated August 7, 2008.

a. Section 5 of the Restricted Stock Award Agreement dated August 7, 2008 is
hereby amended by adding a sentence to the end to read as follows:

“For purposes of this Restricted Stock Award Agreement, ‘Retirement’ shall mean
a separation from service other than for Cause (as defined in the Employment
Agreement between the Grantee and the Company dated May 5, 2008 (the “Employment
Agreement”)) following the Grantee’s attainment of age 55 and the completion of
five years of service with the Company, and ‘Disability’ shall have the same
meaning ascribed to it in the Employment Agreement.”

b. The second sentence of Section 14 of the Restricted Stock Award Agreement
dated August 7, 2008 is hereby amended in its entirety to read as follows:

“At the time of taxation, the Company shall have the right to deduct from other
compensation, or to withhold shares of Restricted Stock, in an amount equal to
the federal (including FICA), state and local income taxes and other amounts as
may be required by law to be withheld with respect to the taxation of the
Restricted Stock, provided that any share withholding shall not exceed the
Grantee’s minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.”



--------------------------------------------------------------------------------

2. Stock Option Agreement dated August 7, 2008. Section 1 of the Stock Option
Agreement dated August 7, 2008 is hereby amended by adding a sentence to the end
to read as follows:

“For purposes of this Stock Option Agreement, ‘Retirement’ shall mean a
separation from service other than for Cause (as defined in the Employment
Agreement between the Grantee and the Company dated May 5, 2008) (the
“Employment Agreement”)) following the Grantee’s attainment of age 55 and the
completion of five years of service with the Company, and ‘Disability’ shall
have the same meaning ascribed to it in the Employment Agreement.”

3. Restricted Stock Agreement dated May 8, 2007.

a. Section 4 of the Restricted Stock Award Agreement dated May 8, 2007 is hereby
amended by adding a sentence to the end to read as follows:

“At the time of taxation, the Company shall have the right to deduct from other
compensation, or to withhold shares of Restricted Stock, in an amount equal to
the federal (including FICA), state and local income taxes and other amounts as
may be required by law to be withheld with respect to the taxation of the
Restricted Stock, provided that any share withholding shall not exceed the
Grantee’s minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.”

b. Section 5(b) of the Restricted Stock Award Agreement dated May 8, 2007 is
hereby amended by revising the last sentence to read as follows:

“For purposes of this Agreement, ‘retirement’ shall mean a separation from
service other than for Cause (as defined in the Employment Agreement between the
Grantee and the Company dated May 5, 2008) (the “Employment Agreement”))
following the Grantee’s attainment of age 55 and the completion of five years of
service with the Company, and ‘disability’ shall have the same meaning ascribed
to it in the Employment Agreement.”

4. Stock Option Grant Agreements dated February 7, 2006 and May 5, 2005.
Section 3 of each of the Stock Option Grant Agreements dated February 7, 2006
and May 5, 2005 is hereby amended to delete the last three sentences and replace
them with the following:

“In the event of the Grantee’s Disability, death or retirement, any stock option
granted hereunder may be exercised by the Grantee at any time prior to the
expiration of the seven year period following the date of grant of the stock
option. As used herein, the term ‘retirement’ shall mean the Grantee’s
separation from service other than for Cause (as defined in the Employment
Agreement between the Grantee and the Company dated May 5, 2008) (the
“Employment Agreement”)) following the Grantee’s attainment of age 55 and the
completion of five years of service with the Company, and the term ‘Disability’
shall have the same meaning ascribed to it in the Employment Agreement.”

 

2



--------------------------------------------------------------------------------

5. In all respects not amended, the Equity Agreements are hereby ratified and
confirmed.

The Equity Agreements shall be amended as described above, effective as of the
date first written above, provided that you consent to the foregoing amendments
by signing below.

 

Sincerely, Radian Group Inc. /s/ Suzann C. Boylan Suzann C. Boylan Chief Human
Resources Officer

Agreed and Accepted:

 

Signature:  

  /s/ S. A. Ibrahim

   Print Name:  

  S. A. Ibrahim

   Date:  

  February 23, 2010

  

 

3